815 F.2d 76
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Levon BROWN, Petitioner-Appellant,v.Calvin EDWARDS, Respondent-Appellee.
No. 86-1293.
United States Court of Appeals, Sixth Circuit.
Feb. 17, 1987.

Before MARTIN and NELSON, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This matter is before the Court upon consideration of petitioner's appeal from the district court's order denying his petition for habeas corpus relief under 28 U.S.C. Sec. 2241.  The matter has been referred to a panel of the Court pursuant to Rule 9, Rules of the Sixth Circuit.  Upon examination of the certified record and the parties' briefs, the panel unanimously agrees that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Petitioner alleges that the Parole Commission arbitrarily revoked his parole by basing its decision on unreliable information.


3
Upon consideration this Court concludes that the district court's order denying relief must be affirmed because the Commission's factual findings underlying its decision to revoke parole are not subject to review in a habeas corpus proceeding.   Farkas v. United States, 744 F.2d 37 (6th Cir.1984).


4
It is therefore ORDERED that the district court's order be and hereby is affirmed.